


Exhibit 10.1
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.


AMENDED AND RESTATED
WEX INC.
SHORT-TERM INCENTIVE PROGRAM
 
ARTICLE 1- PURPOSE OF PROGRAM
WEX Inc. has adopted this Short-Term Incentive Program (“STIP”) to attract and
retain high-performing employees; to provide incentives for eligible employees
to achieve specified company, department and/or individual performance goals;
and to reward such employees for the achievement of specified goals on an annual
basis. The Short-Term Incentive Program is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue
Code.
ARTICLE 2- DEFINITIONS
Wherever used in this document, the following terms have the meanings set forth
below.
2.1 Appendix means an Appendix to this Program document containing targets,
payment metrics, and other terms of the Program (or modifications thereof)
applicable to a specific Plan Year. The Appendices shall be considered part of
the Program document.
2.2 Company means WEX Inc. or any legal entity that is controlled by, under
common control with, or that controls WEX Inc.
2.3 Eligible Earnings means total gross pay for the applicable Plan Year (or the
portion thereof during which the Participant is actively employed and eligible
to participate in the STIP), including, salary or wages classified by the
Company as regular; lump sum merit; paid time off (PTO), whether planned or
unplanned; holiday; bereavement; jury duty; retroactive pay; overtime pay; shift
differential; and excluding, salary or wages classified by the Company as
disability pay, commission/incentive pay, and bonuses.
2.4 Effective Date means January 1, 2014.
2.5 MBO means management by objectives – Key Business Drivers.
2.6 Participant means an eligible employee who participates in the Program for a
Plan Year in accordance with Article 3.
2.7 Plan Year means the fiscal year of the Company; as of the Effective Date,
the Plan Year is the calendar year.
2.8 Program means this WEX Inc. Short-Term Incentive Program, as amended from
time to time, including the provisions of any Appendix, which are incorporated
herein.







Page 1 of 1


ActiveUS 127446941v.1

--------------------------------------------------------------------------------






ARTICLE 3- PARTICIPATION
3.1 Eligible Employees
Each full-time regular or part-time regular employee of the Company who meets
the following requirements shall be a Participant for a Plan Year:
(a) The employee is not eligible for payout under a subsidiary bonus program, a
commission plan, or a high performance pay plan of the Company; and
(b) The employee is generally considered an individual contributor, team leader,
manager, director, vice president, senior vice president, executive vice
president, president or chief executive officer within the Company’s human
resources information system and except as provided in Section 3.2, the employee
must be actively employed on the bonus payment date for the applicable year.


3.2 Special Rules
(a) A Participant who dies or becomes totally disabled during a Plan Year (as
determined under the Company’s Long-Term Disability program) may receive a
pro-rated bonus at target for the applicable year based on his or her Eligible
Earnings during the period of the Participant’s active employment. Any bonus
payable to a deceased Participant shall be paid to his or her personal
representative. Any bonus paid pursuant to this Section 3.2(a) shall be paid
within 15 days of the Participant’s death or the determination of total
disability.
(b) A Participant who is not actively employed on the bonus payment date for a
Plan Year due to an approved leave of absence may receive a bonus for the
applicable year based on his or her Eligible Earnings during the period of the
Participant's active employment upon his or her return to active employment by
the Company.
(c) A Participant who shall be the subject of a Performance Improvement Plan and
continues to be the subject of a Performance Improvement Plan at the time
payments are made under Section 5.1 of the Program shall not be eligible to
receive a payment until he or she has successfully met the requirements of the
Performance Improvement Plan. Any bonus paid pursuant to this Section 3.2(c)
shall be paid no later than the end of the calendar year following the Plan
Year.


ARTICLE 4- INCENTIVES
The Corporate and Executive Officer MBOs for each Plan Year shall be approved by
the Compensation Committee of the Company’s Board of Directors, or its delegate.
An Individual Performance Factor (“IPF”) shall be assigned to an employee
classified as an “associate” based on criteria established by the Company. The
IPF for each associate shall be initially established at 1.00. An associate’s
IPF for payout may be adjusted down, but not below 0.75, or up, but not above
1.25, by action of his or her supervisor with the approval of his or her
division Senior Vice President, or Executive Vice President as applicable.
However, the foregoing adjustments (in the aggregate) must not increase the
total amount payable under the Program for

Page 2 of 2


ActiveUS 127446941v.1

--------------------------------------------------------------------------------




the given year. In this regard, neither the CEO nor any other executive officer
is to be considered as an “associate.”
The performance measures applicable to a Plan Year shall be set out in the
Appendix.
ARTICLE 5- PAYMENTS
5.1 Time and Form
Bonuses shall be calculated and paid in a single payment for the applicable
year.
5.2 Position Changes
“Position changes” include promotions, demotions, and transfers between
positions and/or departments. All calculations shall be made based on each
Participant’s applicable Eligible Earnings and the Participant’s position and
STIP percentage as prorated throughout the plan year. Your bonus will be
calculated based on what your MBOs are on the last day of plan period, which is
December 31st.
5.3 Taxes
All federal, state or local taxes as well as any garnishments that the Program
Administrator determines are required to be withheld from any payments made
under the Program shall be withheld.
ARTICLE 6- ADMINISTRATION
6.1 Program Administrator
The Program shall be administered by the Compensation Committee of the Company’s
Board of Directors, which may delegate administrative responsibility in whole or
in part to the Chairman and Chief Executive Officer and/or the Senior Vice
President, Human Resources (“Administrators”), subject to any requirements for
review and approval that may be established by the Compensation Committee. In
all areas not specifically reserved for such review and approval, the decisions
of the applicable Administrator shall be binding on the Company and each
eligible employee under Article 3. Notwithstanding the foregoing, the
Compensation Committee may not modify MBOs or other performance criteria during
a Plan Year so as to increase the payment to a Section 162(m) Participant (as
defined below) or exercise its discretion to increase the amount of incentive
pay that would otherwise be due a Section 162(m) Participant upon attainment of
a performance goal.
6.2 Claims
Claims regarding payments under the Program shall be directed to a Participant’s
direct supervisor and/or the Company’s Human Resources Department. Any claim
regarding the amount of any bonus payment hereunder shall be made within 30 days
of the date of such payment, or shall be forfeited.
ARTICLE 7- AMENDMENT AND TERMINATION
The Company reserves the right to terminate, amend, modify and/or restate this
Program, in whole or in part, at will at any time, with or without advance
notice.
ARTICLE 8- MISCELLANEOUS
8.1 Payment Adjustments and Special Circumstances

Page 3 of 3


ActiveUS 127446941v.1

--------------------------------------------------------------------------------




The Compensation Committee shall have the authority to adjust payments under the
Program (upward or downward) at its discretion. Subject to the approval of the
Compensation Committee, the Chairman and Chief Executive Officer and the Senior
Vice President, Human Resources, acting together, shall have the power to adjust
payments under the Program (upward or downward) as and to the extent appropriate
to achieve the stated goals and purposes of the Program and may approve
exceptions to the Program under special circumstances, to avoid undue hardship
with respect to a Participant. Notwithstanding the foregoing, neither the
Compensation Committee, the CEO, the Senior Vice President, Human Resources, nor
any other person may increase or accelerate the payment due to any Section
162(m) Participant with respect to any Plan Year. The term “Section 162(m)
Participant” shall mean the CEO and each of the four highest paid officers of
the Company (other than the CEO) on the last day of the taxable year, for
purposes of the executive compensation disclosure rules under the Securities
Exchange Act of 1934.
8.2 Information
The Program Administrators shall be responsible for ensuring effective
communication of the Program to eligible employees. Copies of the Program shall
be available to all Participants. All modifications and changes to the Program
shall be appropriately documented and communicated to Participants.
8.3 No Guarantee of Payment
The Company does not guarantee payment of any bonus amounts hereunder, except to
the extent that payment is required by applicable law.
8.4 Limitation of Employees’ Rights
Nothing contained in the Program shall confer upon any person a right to be
employed or to continue in the employ of the Employer, or interfere in any way
with the right of the Employer to terminate the employment of a Participant at
any time, with or without cause. IN WITNESS WHEREOF, WEX Inc. has caused this
document to be executed by its duly authorized officer this 13th day of, 2014.
WEX Inc.
By:    /s/ Jenifer Rinehart
Jenifer Rinehart
 
Its:     Senior Vice President, Human Resources
 
Date: 3/13/2014     

Page 4 of 4


ActiveUS 127446941v.1

--------------------------------------------------------------------------------




APPENDIX I
2014 STIP FACTORS


STIP Weightings for Plan Year Calculations and Payout


STIP weightings vary by individual but will(*) follow the formula shown:


MBO STIP Weightings
 
 
Corporate Metrics
Strategic Metrics
 
 
 
ANI
PPG Adj Revenue
MBOs 2-4
CEO
 
 
50%
20%
30%
Executive
 
50%
20%
30%
VP
 
 
40%
20%
40%
Director/Mgr
 
40%
20%
40%
Team Lead/Associate
 
 
80%
20%
 

*Unless approved by the CEO


STIP Payout Levels


The Company must achieve at least threshold results for Corporate Full-Year
Adjusted Net Income in order to pay out any portion of the Short Term Incentive
Program to any Participant.


 
Performance Results
Payout %
Threshold
25%
Threshold/Target
50%
Target
100%
Target/Max
150%
Max or above
200%





Note: Payouts for all Metrics and MBOs will be according to the above chart and
will be interpolated between the performance result levels whenever possible. If
an MBO cannot be interpolated due to the metrics used, payout level for that MBO
will be at the highest performance result level fully achieved.



























Page 5 of 5


ActiveUS 127446941v.1

--------------------------------------------------------------------------------




2014 STIP Metrics






Corporate STIP Metrics:

Performance Goal
Threshold Performance
Target Performance
Maximum Performance
Adjusted Net Income 1
$[**]
$[**]
$[**]
PPG Adjusted Revenue 2
$[**]
$[**]
$[**]
 
 
 
 



(1) 
Adjusted Net Income means Adjusted Net Income as reported in the Corporation’s
Form 10-K filing reporting the Corporation’s results for the performance period
(the “10-K ANI”). Notwithstanding the foregoing, in order to determine the level
of performance for purposes of this Program, the Compensation Committee may
exercise discretion to reduce the 10K ANI by any or all of the following items
(if any): losses from discontinued operations, the cumulative effects of changes
in Generally Accepted Accounting Principles, any one-time charge or dilution
resulting from any acquisition or divestiture, the effect of changes to our
effective federal or state tax rates, extraordinary items of loss or expense,
and any other unusual or nonrecurring items of loss or expense, including
restructuring charges.  

(2) 
PPG Adjusted Revenue is reported 2014 Revenue adjusted for the difference
between reported 2014 PPG and Board-approved budgeted 2014 PPG of $[**] US and
A$[**] (per liter) Australian. 



MBOs


When establishing the MBO performance levels, Threshold goals are generally set
at 90% probability of achievement, Target goals are generally set at 75%
probability of achievement, and Maximum goals are generally set at 25%
probability of achievement.


Executive Officer MBOs: The CEO, EVPs, and SVPs generally have 2-4 MBOs which
may be shared with other executives or represent a targeted strategic or
operational MBO.


Management MBOs: Each VP, Director or Manager generally has 2-4 MBOs which may
be shared with other Managers or represent a targeted strategic, functional or
operational MBO.




 



Page 6 of 6


ActiveUS 127446941v.1